DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see remarks page 7 lines 10-19 and page 8 last lines- page 9 lines 7, filed 3/10/20, with respect to claims 1 and 11 have been fully considered and are persuasive.  The rejection of 12/10/20 has been withdrawn.  Examiner acknowledges canceled claims 4, 9, 14 and 19. Prior art could not be found for the limitations in the claim.  Thus application is in condition for allowance.  See below:

Allowable Subject Matter
Claims 1-3, 5-8, 10-13, 15-18 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance for independent claims 1 and 11.  Prior art could not be found for the features  generating a CT image by updating a sinogram surgery region based on the registration data, downsampling the CAD data; and obtaining the registration parameters for the downsampled data by performing a registration process on the downsampled CAD data.  These features in combination with other features could not be found in the prior art.  Claims 2-3, 5-8, 10, 12-13, 15-18 and 20-21 depend on claims 1 and 11.  Therefore are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449.  The examiner can normally be reached on Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






G.D.
March 26, 2021
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664